Citation Nr: 0110984	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-22 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for an psychiatric 
disorder, variously diagnosed, other than personality 
disorder.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1976 to July 1985.  

By rating action in September 1987, the RO denied service 
connection for a personality disorder.  At the time of the 
rating action, personality disorder was the only diagnosed 
psychiatric disability.  The veteran was notified of this 
decision and did not appeal.  In Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996), the Court held that a claim based on 
the diagnosis of a new mental disorder states a new claim 
when the new disorder had not been diagnosed and considered 
at the time of the prior Notice of Disagreement (NOD).  Such 
is the case before the Board.  The current claim, as 
indicated in a statement from the veteran dated in October 
1997, is for "anxiety disorder/depression."  Accordingly, 
there is no prior final decision on this issue.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the RO which 
reopened the claim of service connection for an acquired 
psychiatric disorder but found that the claim was not well 
grounded.  The RO also found the claim of service connection 
for a low back disorder was not well grounded.  A personal 
hearing before Iris S. Sherman, the undersigned member of the 
Board, was held in Washington, D.C., in March 2001.  


REMAND

Initially, it should be noted that during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran contends that he was treated for psychiatric 
problems on numerous occasions during service, and that he 
has continued to receive treatment since shortly after his 
discharge from service.  He also asserts that he injured his 
lower back in service and has received treatment for chronic 
low back problems ever since.  At the personal hearing in 
March 2001, the veteran testified that a private physician 
diagnosed him with an acquired psychiatric disorder and 
related it to service.  The veteran should be requested to 
obtain a statement from this examiner.  Also during his 
hearing, the veteran mentioned a number of private medical 
care providers who have treated for his low back and 
psychiatric problems since service, some of which were not 
reported previously.  These records should be requested.

Inasmuch as the veteran's claim was denied on the basis that 
the claim was not well grounded, the Board finds that 
additional development should be undertaken to assist the 
veteran, so that all relevant evidence may be obtained and 
associated with the claims file.  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for any psychiatric or 
low back problems since his discharge 
from service, especially during the early 
years postservice.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources not already 
of record, including any VA treatment 
records, and associate them with the 
claims folder.  If the veteran has 
attempted to obtain any records himself, 
but such records are unavailable, he 
should so note to avoid duplication of 
efforts by the VA.  Of particular 
interest are any treatment records from 
Dr. Blank.  The veteran is also 
encouraged to obtain a medical statement 
from the physician who related his 
current psychiatric disability to 
military service.  In addition, any 
available psychiatric records showing 
treatment of the veteran at the Lamberton 
Home in Winona, MN in the mid 1970's 
should be obtained.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis and, if possible, date 
of onset of any identified psychiatric 
disorder.  The claims folder must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  All appropriate 
testing should be undertaken in 
connection with this examination.  If a 
chronic psychiatric disorder is 
identified (other than a personality 
disorder), the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any such psychiatric 
disorder had its onset in service or is 
otherwise related to service.  If a 
psychosis is present, the examiner should 
note the date of onset and the 
manifestations present at the date of 
onset.  In formulating a response, the 
physician should utilize any highlighted 
phrase above which sets forth the 
standard of proof necessary to grant a 
claim.  The physician should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  It would be 
helpful if the examiner would comment on 
any contrary opinion of record, if 
applicable, and indicate whether she or 
he agrees or disagrees with that opinion.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  If the veteran submits competent 
evidence of a current back disability, he 
should be afforded a VA orthopedic 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
identified low back disorder had its 
onset in service or is otherwise related 
to service.  If arthritis is present, the 
examiner should indicate when it had its 
onset and the basis for any conclusion 
reached.  In formulating a response, the 
physician should utilize the highlighted 
phrase above which sets forth the 
standard of proof necessary to grant a 
claim.  The physician should provide a 
complete rationale for all opinions 
offered.  If the physician is unable to 
make any determination, she/he should so 
state and indicate the reasons.  It would 
be helpful if the examiner would comment 
on any contrary opinion of record, if 
applicable, and indicate whether she or 
he agrees or disagrees with that opinion.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner(s) have responded to all 
questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report(s) does not 
include an adequate response to the 
specific opinions requested, the 
report(s) must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the veteran's claims based 
on all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


